PER CURIAM.
Petitioners filed in this Court for a Writ of Habeas Corpus July 15, 1966. Oral argument was heard on the petition at the headquarters of the Court July 19, 1966. Rule to Show Cause was issued on the same day directing Dale Carson, Sheriff of Duval County to file his return to this Rule July 26, 1966. Said return has been filed and oral argument has been presented to the Court by respondent. Petitioners’ primary grievance is that bail set by the Criminal Court of Record of Duval County, Division C, in the sum of $30,000.00 for petitioners Crabb and Branson, who have been charged by information of the offense of breaking and entering with intent to commit a felony and grand larceny, is so unreasonable that same constitutes a deprivation of petition*377ers constitutional rights, contrary to the provisions of the Declaration of Rights, Section 8, of the Constitution of the State of Florida, F.S.A., and Florida Statutes, Section 903.01, F.S.A.
There is no evidentiary conflict in this cause as to petitioners’ ability to make bond, all parties being in agreement that each petitioner is poor and does not have •available any financial resources. However, petitioners allege that they have friends and relatives who will assist them in posting reasonable bail. Further, it appears that petitioners have been previously charged with serious offenses, and in no instance have they failed to respond to the process of the Court.
The purpose of bail is not to punish the accused, but to the contrary, is to secure the attendance of the accused to answer the charge against him. After fully reviewing the record in this cause, it is the conclusion of-the Court that bail, as set by the aforesaid Criminal Court of Record, is in such excessive amount that same constitutes a deprivation of the liberties of the petitioners, contrary to the provisions of the Florida Constitution above mentioned.
It is ordered that the amount of bond set by Division C, Criminal Court of Record, Duval County, Florida, for petitioners on the pending indictment, number 66-2621, Division C, of breaking and entering with the intent to commit a felony and grand larceny and in indictment 66-2690, Division C, larceny of motor vehicle, is excessive. The Criminal Court of Record is hereby commanded and directed to reduce the amount of bond for petitioners on said information to $5,000.00 on the information for breaking and entering with the intent to commit a felony and grand larceny.
It is further ordered that the amount of bond for petitioners on the information for larceny of motor vehicle be reduced to $5,000.00.
It is so ordered.
RAWLS, C. J., and JOHNSON and SACK, JJ., concur.